Citation Nr: 1810706	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  16-56 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active duty military service from July 1978 to December 1978 and from November 1986 to October 1990.  He died in September 2015 and the appellant is his surviving child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the March 2016 rating decision and August 2016 Statement of the Case lists the Veteran's VA treatment records from February 2012 to September 2015 as evidence.  However, these VA treatment records are not associated with the claims file.  

Furthermore, the appellant submitted a November 2015 statement written by C.Q., M.D., who concluded that the Veteran died due to congestive heart failure, constrictive pericarditis, and diabetes mellitus, type II.  Dr. C.Q. opined that the Veteran presented with severe cardiopulmonary medical conditions which were more probable than not secondary to his military service.  However, Dr. C.Q. did not provide a rationale to support this opinion.  The U.S. Court of Appeals for Veterans Claims (Court) has stated that a mere conclusion, without a supporting rationale, is insufficient evidence to grant service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Nevertheless, the opinion triggers VA's duty to assist.  

The Board notes that a VA medical opinion has not been obtained in the present claim.  Given that the current evidence suggests that the Veteran's death may be related to service, the Board finds that a VA medical opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA treatment records February 2012 to September 2015.

2.  After completion of #1, forward the claims file to an appropriate VA medical provider to determine the nature and etiology of the Veteran's cause of death.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  

Specifically, the examiner is asked to review the Veteran's service treatment records, VA treatment records, the death certificate, and the November 2015 medical opinion by Dr. C.Q. and respond to the following:

Is it at least as likely as not (a 50 percent or greater probability) that any of the conditions that caused or contributed to the Veteran's death (cardiac failure, hypertensive heart disease, diabetes mellitus, pulmonary disease, and/or hyperlipidemia) had their onset in and/or are otherwise etiologically related to the Veteran's period of active duty service?

The examiner should provide a comprehensive rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The appellant should be afforded the applicable time period in which to respond.  


	(CONTINUED ON NEXT PAGE)











The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




